Dillon, J.
(dissenting and voting to reverse the order insofar as appealed from and grant that branch of the defendant’s motion which was for summary judgment dismissing the cause of action sounding in strict liability, with the following memorandum): I respectfully dissent. The circumstances of this action are indistinguishable from those in Brooks v Parshall (25 AD3d 853 [2006]). In this action and in Brooks, a child was bitten by a dog in the home of the dog’s owners. In both cases, the dogs in question had exhibited no prior vicious propensities, but had growled and bared teeth at guests at the home prior to the occurrence. The Court held in Brooks that the growling and baring of teeth, without more, was insufficient to qualify as notice of vicious propensities (id. at 854). We should be controlled by that same result here.
Collier v Zambito (1 NY3d 444 [2004]) does not call for a different result. The import of Collier, where prior vicious propensities were found not to have existed, is that a conglomeration of factors must be considered, including prior incidents of biting or attacks, whether the dog had been kept as a family pet versus a guard dog, the manner in which the dog had been confined or restricted, and whether there had been prior complaints to the owner (id. at 447). In cases where this Court has found the existence of triable issues of fact concerning pet owners’ knowledge of vicious propensities, evidence has been required beyond mere growling, snarling, and the baring of teeth (see Miller v Isacoff, 39 AD3d 718 [2007] [the defendant acknowledged that his dog growled whenever the doorbell rang and that he posted warning signs on gates outside his home, explaining that he did not want strangers walking on the property when the dog was alone in the backyard]; see also Sherman v Torres, 35 AD3d 436 [2006] [the defendant testified at deposi*771tion that the dog had previously “nicked” a neighbor’s dog on the face, was usually chained outside, and after the incident, was euthanized]; Francis v Curley Family Ltd. Partnership, 33 AD3d 852 [2006] [where the infant plaintiff was bitten by a dog at a child-care center where her mother worked, the mother of the infant plaintiff testified that she previously had complained to the defendant owner that the dog jumped on the children, making them uncomfortable, and there was evidence that the defendant had locked up the dog on prior occasions to keep it away from the children]; Parente v Chavez, 17 AD3d 648 [2005] [the defendant admitted to the plaintiff after the incident that the dog was used as a guard dog to watch over certain equipment on the property, a pen had been constructed to keep the dog away from the mailman and others, and a “Beware of Dog” sign was posted on the property]).
The majority, by holding, as it does now, that mere evidence of a dog’s excited behavior consisting of momentary barking, growling, and baring of teeth when guests arrive is sufficient to defeat a defendant’s prima facie showing of entitlement to judgment, deviates from clear and consistent precedent requiring something more than evidence of temporary, excited behavior (see Collier v Zambito, 1 NY3d at 447; Brooks v Parshall, 25 AD3d at 854; Miller v Isacoff, 39 AD3d at 719). By concentrating solely on the plaintiffs’ evidence of barking, snarling, and baring of teeth when they arrived at the defendant’s residence, the majority ignores the uncontroverted evidence that the defendant’s dog was kept unconfined in the home as a family pet, was regularly in the presence of visitors to the home without incident, that the defendant had no knowledge of any aggressive behavior by the dog, and had not received any complaints about the dog’s behavior. Moreover, after the first visit, the plaintiffs did not complain or express any concern to the defendant about the dog’s behavior. Also uncontroverted is the fact that while the dog exhibited excited behavior upon the plaintiffs’ arrival at the defendant’s home on both occasions, she immediately complied with the defendant’s order to lie down. Indeed, it is undisputed during the second visit, and prior to the occurrence, the plaintiffs and their other two family members entered the defendant’s home, the dog went off to lie down, and the visit proceeded uneventfully for approximately 30 to 45 minutes before the infant plaintiff was bitten. There were no witnesses to the incident, and the record is devoid of any evidence that the behavior relied upon by the plaintiffs to create an issue of fact, i.e., barking, growling, and baring of teeth upon their arrival, in any way caused or contributed to the infant plaintiffs injury which was sustained long after the *772alleged behavior had ceased (see Seybolt v Wheeler, 42 AD3d 643, 644 [2007]).
In my opinion, the plaintiffs failed to raise a triable issue of fact as their evidence demonstrated, at best, excited, common, and temporary behavior of a dog upon hearing the arrival of guests. Such behavior, standing alone, does not demonstrate a propensity to commit an act that might harm others and does not reflect a proclivity to act in a manner that puts others at risk (see Brooks v Parshall, 25 AD3d at 854). Accordingly, I would reverse the order of the Supreme Court insofar as appealed from and grant that branch of the defendant’s motion which was for summary judgment dismissing the cause of action sounding in strict liability.